         Case 1:19-cv-05785-GHW-SN Document 62 Filed 09/08/20 Page 1 of 2

                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 9/8/2020
----------------------------------------------------------------- X
                                                                  :
WILLIAM ARAUJO,                                                   :
                                                                  :
                                                  Plaintiff,      :       1:19-cv-5785-GHW
                                                                  :
                              -v -                                :   ORDER ADOPTING REPORT
                                                                  :    AND RECOMMENDATION
E. MISHAN & SONS, INC., et al,                                    :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On August 7, 2020, Magistrate Judge Netburn issued a Report and Recommendation

(“R&R”) recommending that Defendants’ Motion to Dismiss be granted as to Plaintiff’s claims for

direct patent infringement and denied as to Plaintiff’s claim for induced infringement. Dkt. No. 61

at 9. Objections to the R&R were due August 21, 2020. Id. The Court did not receive any

objections by that deadline.

         When a party timely objects to a magistrate’s report and recommendation, a district court

reviews, de novo, “those portions of the report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1). However, a “district court may adopt those

portions of a report and recommendation to which no objections have been made, as long as no

clear error is apparent from the face of the record.” Braunstein v. Barber, No. 06-cv-5978 (CS) (GAY),

2009 WL 1542707, at *1 (S.D.N.Y. June 2, 2009).

         Because the Court did not receive any objections by the stated deadline, the Court reviews

the entire R&R for clear error because no objection triggers de novo review.
       Case 1:19-cv-05785-GHW-SN Document 62 Filed 09/08/20 Page 2 of 2



       The Court has reviewed the R&R for clear error and finds none. The Court therefore

accepts and adopts the Report and Recommendation in its entirety. Accordingly, Defendants’

motion to dismiss, Dkt. No. 47, is DENIED as to Plaintiff’s claims for direct patent

infringement and GRANTED as to Plaintiff’s claims for induced infringement.

        The Clerk of Court is directed to terminate the motion pending at Dkt. No. 47.

       SO ORDERED.

Date: September 7, 2020
                                                             _____________________________
                                                                   GREGORY H. WOODS
                                                                  United States District Judge
